Citation Nr: 1541408	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-01 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1950 to May 1952. 

The matters come on appeal before the Board of Veterans' Affairs (Board) from a July 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Oakland, California (RO), which denied the benefits sought on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

 1.  The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is causally related to his active military service.
 
 2.  The Veteran's current tinnitus disorder is related to his bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 
 2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, given the Board's favorable disposition to award service connection for bilateral hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claims.

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He asserts that his current diagnosed disorders are related to his in-service exposure to loud noises from heavy artillery fire, small arms fire, and other combat-related noises while he was stationed in Korea. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id.  

 In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the central nervous system, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent. 
 38 C.F.R. § 3.385.

 The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He contends that he has current hearing loss and tinnitus as result of exposure to loud noises during his period of service.  The Veteran reports that he was exposed to loud noises from heavy artillery, gunfire and other combat noises while he was stationed in Korea in 1951 to 1952.  He further reports that he complained about his hearing problems to a Navy corpsman during a May 1952 medical exam; however, the medical staff "refused to process me for treatment, saying they did not have enough time to do so."  See January 2014 VA Form-9, substantive appeal. 

A review of the claims folder demonstrates that the Veteran has current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 and he has a current diagnosis of tinnitus.  See the report of a May 2010 VA examination report as well as a September 2009 and August 2010 private audiology examination reports. Element (1), current disability, has been shown for each claimed disorder. 

In addition, the Board concedes that the Veteran was likely exposed to extreme noises during his period of service when he was stationed in Korea.  The Veteran's service personnel records indicate that he received the Combat Action Ribbon for his service in Korea from May 1951 to April 1952.  In addition, the Veteran has competently reported that he was exposed to loud noises from explosions, gunfire, and other combat noises.  Given the Veteran's combat service award, and his credible statements about his duties while in service, the Board concedes that the Veteran was likely exposed to extreme noise in service.  In-service acoustic trauma is therefore conceded.  See 38 U.S.C.A. § 1154(b).  Element (2), in-service injury, has been met. 

With regard to the Veteran's bilateral hearing loss and element (3), a medical nexus, the record contains a November 2011 opinion from Dr. C.L.C., in which he states that the Veteran's bilateral hearing loss is more likely than not related to acoustic trauma that he suffer during his period of service.  This private medical opinion appears to be based on the findings from clinical evaluation as well as the Veteran's reported history of acoustic trauma and complaints of hearing loss.  In contrast, the May 2010 VA examiner opined that the Veteran's bilateral hearing loss was not caused by noise exposure in service, and he reasoned that there was no evidence of hearing loss document in his service treatment records.  

Although the VA examiner's opinion is a medical conclusion that the Board cannot ignore or disregard, the Board is not obligated to accept any examiner's opinion.  See Willis v. Derwinski, 1 Vet. App. 66   (1991); Hayes v. Brown, 5 Vet. App. 60, 69   (1993); Owens v. Brown, 7 Vet. App. 429, 433   (1995).  Rather, the Board's duty is to assess the probative value of the medical evidence.  Id.   Here, the 2010 VA examiner's medical opinion is based on a review of the Veteran's claims folder, and Dr. C.'s private medical opinion is primarily based on the Veteran's reported history.  While the ability review of claims folder does provide probative value to the medical opinion rendered based on that review, the Board has no reason to doubt the veracity of the Veteran's lay statements regarding his exposure to loud noises and his reported history of decreased hearing acuity upon which the private medical opinion is based.  Moreover, the Veteran's service treatment records only reflect that he underwent Whispered Voice test at separation, which is not considered to be a reliable indicator of audiological impairment.  The Board finds that the probative value of the conflicting medical opinions are at least in equipoise where one of the opinions is not more probative than the other. 

The Board concludes that the medical nexus evidence of record addressing the etiology of the Veteran's bilateral hearing loss is in relative equipoise.  Thus, any reasonable doubt is resolved in his favor and the third element has been met for this claim.  See Shedden, supra.  Furthermore, as service connection for bilateral hearing loss is established, and the 2010 VA examiner opined that the Veteran's tinnitus is a result of his hearing loss, secondary service connection for tinnitus is also warranted.  See 38 C.F.R. § 3.310; see also Wallin v. West, 11 Vet. App. 509, 512   (1998).


ORDER

 Entitlement to service connection for bilateral hearing loss is granted. 

 Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


